Citation Nr: 9918750	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1974.  He also served in the reserves between approximately 
1980 and 1987 with periods of active duty training (ACDUTRA).  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal essentially stems from a Department of Veteran's 
Affairs (VA) rating decision of May 1996 in which the 
Regional Office and Insurance Center (RO&IC) denied 
entitlement to service connection for a chronic acquired 
variously diagnosed lung disorder.  

In subsequently dated rating decisions dated in October 1996, 
the RO&IC affirmed the denial of service connection for a 
chronic acquired variously diagnosed lung disorder.  A Notice 
of Disagreement was received in November 1996.  A statement 
of the case was issued in January 1997.  A substantive appeal 
(VA Form 9) was received in February 1997. 

The Board notes that at a hearing before a travel Member of 
the Board sitting at the RO&IC in May 1999, the veteran 
submitted a private medical statement from K. H. W., M.D., 
with written waiver of initial review by the RO&IC.  

Accordingly, the Board may consider the veteran's claim 
without first remanding this case to the RO&IC for initial 
consideration of the added pertinent medical evidence.  See 
38 C.F.R. § 20.1304(c)(1998).


FINDING OF FACT

Competent medical evidence shows that the onset of the 
veteran's chronic acquired variously diagnosed lung disorder 
as first clinically confirmed in 1985 may not be 
satisfactorily dissociated from his longstanding exposure to 
hazardous material while working on military aircraft during 
active duty and periods of ACDUTRA.  


CONCLUSION OF LAW

A chronic acquired variously diagnosed lung disorder was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 5107 (a)(b) (West 1991 & Supp. 
1999);  38 C.F.R. § 3.303(d)(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the United States Navy 
from June 1970 to June 1974.  His military occupational 
specialty was that of a maintenance technician and aviation 
structural mechanic.  He also served in the Naval reserves 
between approximately 1980 and 1987 with periods of active 
duty ACDUTRA verified as follows; April 27, 1981 to May 8, 
1981; June 2, 1982 to June 20, 1982; June 13, 1983 to June 
24, 1983; August 11, 1984 to August 23, 1984; April 20, 1985 
to May 5, 1985 and from February 7, 1987 to February 22, 
1987.  He was discharged from the reserves in September 1987.  

The veteran's service medical records regarding his regular 
active duty including a report of a physical examination 
dated in May 1974, for separation from active duty, are 
silent for any lung pathology.  A chest X-ray was within 
normal limits.  





Reports of annual reserve examinations dating between 
approximately February 1981 and June 1986 are silent for any 
lung pathology.  

Pertinent private medical records from St. Luke's Hospital 
dating from mid 1985 first refer to the presence of 
interstitial lung disease of questionable etiology.

In a private medical statement dated in January 1987 from K. 
H. W., M.D., it was noted that enclosed office records 
referred to treatment for interstitial lung disease due to 
acute silicosis.  It was described as an uncommon process but 
well described in individuals who may have a short but 
intense exposure to silica in occupations such as 
sandblasting.  It was noted that the veteran had been stable 
during the interval of treatment.  

It was noted for that reason the veteran had not been asked 
to undergo open lung biopsy although it was considered 
several times.  He was also noted to have had a negative 
Gallium indicating the relative absence of any acute 
inflammatory activity when first seen in 1985.  It was noted 
that his bronchial alveolar lavage at that time, however, 
showed an excess number of neutrophils.  This indicated a 
need to be followed every six months to one year to assure 
against deterioration.

Pertinent postservice reserve medical records reflect a 
period of hospitalization from February 19, 1987 to February 
24, 1987 for treatment of interstitial lung disease.  It was 
noted as history that the veteran had been diagnosed four 
years earlier as having silicosis by a civilian 
pulmonologist.  His condition remained stable requiring 
arterial blood gases every six months.  It was noted that he 
worked for Pillsbury but was not exposed to either chemicals 
or heavy metals.  He was transferred to a center with 
pulmonary capability for evaluation.  He was Medivaced to 
Bethesda Naval Hospital. 

Medical records from Bethesda Naval Hospital reflect 
hospitalization in February 1987 for evaluation of 
interstitial lung disease.  It was noted as medical history 
that the veteran was a 35 year old individual who was in 
excellent health until approximately 4 years prior to 
admission when he noted exertion dyspnea upon climbing 2 to 3 
flights of stairs.  

The veteran was originally seen by a private physician and 
treated with an oral antibiotic for presumed pneumonia 
without resolution.  The veteran's symptoms persisted without 
change and he was referred to a private pulmonary consultant 
in May 1985.  He was currently followed by his pulmonologist 
every six months with no noted change in symptoms.  

The veteran was noted to be in his usual state of health 
until approximately one week prior to admission when on 
ACDUTRA in Rota, Spain, he developed malaise, chills, fever, 
nasal congestion, cough productive of white sputum, myalgias, 
nausea and vomiting.  The veteran was admitted to the Naval 
Hospital, Rota for further evaluation.  He remained afebrile 
throughout his hospitalization.  Chest X-ray was compatible 
with interstitial lung disease.  

The veteran currently stated that his only complaints were 
slight nasal congestion, and occasional cough productive of 
minimal amounts of clear sputum.  He denied fever, chills, 
chest pain, nausea, vomiting, diarrhea, or change in his 
usual dyspnea on exertion.  He had no known toxic or chemical 
exposure.  He stated that he had no limitations of his usual 
activities with the exception of the inability to exercise or 
jog without significant shortness of breath.  His past 
medical history was otherwise only significant for a motor 
vehicle accident in 1970 during which time he sustained 
orthopedic injuries. He was on no medications.  He had no 
known allergies.

While hospitalized the veteran was admitted to the Internal 
Medicine Service where he remained afebrile and without 
complaints during his hospitalization.  After discussions 
with the Pulmonology Service and Patient Affairs, it was 
determined that the veteran was not physically fit for 
further reservist duty.  

No further invasive evaluation was felt warranted at that 
time due to the veteran's close follow-up with his own 
private pulmonologist.  Discharge diagnoses were idiopathic 
pulmonary fibrosis and interstitial lung disease probably 
secondary to idiopathic pulmonary fibrosis.

In a statement dated in January 1996, from J. H., M.D., a 
pulmonary specialist, it was noted that the veteran had been 
followed for a severe and extensive pulmonary problem over 
the past 2 1/2 years.  The veteran was noted to have an 
abnormal chest X-ray showing extensive pulmonary scarring.  
It was noted that in late 1993 and early 1994, he was 
diagnosed as having an auto immune disorder manifested by 
polymyositis, Raynaud's phenomenon and his severe 
interstitial lung disease.  

In April of 1994, the veteran was admitted to Lehigh Valley 
Hospital in Allentown and underwent a left video assisted 
thoracoscopy with lung biopsy.  The biopsy showed severe and 
extensive pulmonary fibrosis which was felt to be secondary 
to the veteran's autoimmune disease and polymyositis as an 
overlap syndrome. 

It was noted that spirometry, lung volumes and pulmonary 
function testing were consistent with severe restrictive 
ventilatory defect caused by the veteran's interstitial lung 
disease and lung scarring.  Moreover, it was noted that 
despite a potent medication to control his underlying 
autoimmune disease and polymyositis, serial pulmonary 
function testing over the past two years had shown no 
significant improvement whatsoever.  Given the extent of the 
scarring and fibrosis on biopsy, it was not a surprise that 
his pulmonary condition had not improved despite the 
medications that he was taking to treat his polymyositis and 
autoimmune disorder.

On a report of a VA pulmonary examination dated in November 
1997 it was noted that the veteran reported serving on active 
duty from 1970 to 1974 with the Navy.  He served in the Gulf 
of Tonkin area.  In addition, from 1980 to 1987 he served in 
the Navy Reserves at Willow Grove, Pennsylvania.  He stated 
that while on active duty he worked on aircraft wheels with 
exposure to asbestos dust when he was blowing that area with 
high pressure hoses.  


The veteran also stated that he used a vacublast and sprayed 
glass beads on aircraft and noted a lot of dust when he was 
spraying.  He also sprayed lead based paints on aircraft and 
he was using "toluene and MEK which is methyl ethyl 
ketone."  He felts that these exposures may have some 
possible etiology in his current problems.  

Also noted by the veteran as history was that in the late 
1970s, he noticed shortness of breath on exertion.  He did 
not feel that it was a major problem. He felt that he may 
just be out of shape.  However in 1982, he saw his family 
doctor.  He was diagnosed with a viral pneumonia.  It did not 
improve with symptomatic treatment and he was referred to a 
pulmonary doctor in Bethlehem.  He was followed by the 
physician in Bethlehem for some time, as documented by 
detailed records of pulmonary function and chest X-rays in 
the file.  

Basically, the veteran underwent a lung biopsy in 1985, and 
there were noted cells containing anthracotic pigment and 
doubly refracted needle like crystals.  He was told then that 
he may have silicosis and had interstitial lung disease.  He 
continued to have annual pulmonary function tests and there 
was a period of stabilization with his interstitial lung 
disease from 1985 to approximately 1995, then he seemed to do 
much worse.  He had pulled a chest muscle by lifting, at 
least he thought it was a pulled chest muscle.  However, he 
ruptured a thoracic artery and was placed in the Lehigh 
Valley Hospital Center because of bleeding in the lungs.  

The veteran was then transferred to a Dr. H., a private 
pulmonary physician.  He developed additional symptoms 
involving muscle pain and some dryness of the eyes and 
throat.  He had a muscle biopsy in May of 1994 which was 
consistent with polymyositis.  He was also told that he had 
Sjogren's syndrome and developed Raynaud's phenomenon with 
whiteness of his hands in cold weather.  Since these were all 
manifestations of a collagen vascular disease, he was 
referred to Dr. B. K, the rheumatologist who had been 
treating him since that time.






Following objective examination the veteran was diagnosed 
with interstitial pulmonary fibrosis with very limited 
pulmonary reserve.  It was noted that the pulmonary fibrosis 
had been documented by biopsy at the Lehigh Valley Hospital 
Center.  In addition to severe interstitial fibrosis, the 
veteran also had polymyositis diffuse, Sjogren's syndrome and 
Raynaud's phenomenon.  The examiner noted that all of these 
abnormalities are consistent with a collagen vascular 
disease.  The etiology was very difficult to determine, to 
say the least.  

It was considered interesting that the veteran had a 
spontaneous rupture of the thoracic artery which may indicate 
some underlying vasculitis or pseudoaneurysm in that area, 
and the fact that he had this collagen formation on his scars 
may also be related to some underlying autoimmune disease.  
It was noted by the examiner that the original biopsy at St. 
Luke's Hospital was consistent with silicosis, but whether or 
not silicosis could trigger this type of collagen disease and 
autoimmune process was certainly not known to him.  

It was noted that a pulmonologist and/or rheumatologist may 
add additional data to this examination.  The issue was 
whether or not the spraying of the glass beads and asbestosis 
exposure on active duty was the etiologic agent for the 
interstitial fibrosis.  The examiner noted he was unable to 
make a determination on this interstitial fibrosis and 
associated collagen vascular disease.  As far as he knew they 
were of uncertain etiology.

In March 1998, the RO&IC sent out for a Veteran's Health 
Administration (VHA) opinion.  It was noted that the 
veteran's records were sent for review of the entire folder.  
The veteran was diagnosed with chronic interstitial pulmonary 
disease documented in 1985.  He was on active duty for 
training in 1985.  The Rating Board requested that the 
examiner determine if the pre-existing condition was 
permanently worsened as a result of veteran's active duty for 
training.  A pulmonary specialist was requested to review the 
entire file.  

A response received from a pulmonologist in May 1998 is as 
follows: 

1.  (The veteran) suffers from connective 
tissue disease with multi system 
manifestations i.e. Polymyositis.  This 
was proven by muscle biopsy in May, 1994.  
He was also noted to have additional 
features consistent with this disease 
such as Raynaud's phenomenon and 
Sjogren's syndrome.

2.  A diffuse parenchymal lung disease 
characterized by interstitial fibrosis 
developed around 1982.  A trans-bronchial 
lung biopsy showed non specific fibrosis, 
anthracotic pigment and birefringent 
crystals in 1985.  An open lung biopsy 
done in April, 1994 confirmed diffuse 
interstitial fibrosis.  There were no 
silicotic nodules present on either of 
the biopsies.  There was no hilar 
lymphadenopathy on any chest radiograph.  
The radiographic appearance in 1986 was 
that of "diffuse advanced increase in 
interstitial markings throughout both 
lung fields especially at the lung 
bases".  This is not typical of 
silicosis and as such the radiologist 
concluded on 2/25/86 that, "while the 
history given here is that of silicosis, 
radiographic findings would be quite 
unusual for silicosis".

Additionally, none of the biopsies showed 
alveolar proteinosis to support the 
diagnosis of acute silicosis. Thus, 
neither, the radiographic pattern nor the 
two different lung biopsies taken a 
decade apart are compatible with 
silicosis of the lung.  The birefringent 
crystals seen could be entirely non 
specific and are not diagnostic of 
silicosis.

Interstitial lung disease is a feature of 
Polymyositis. Sometimes the interstitial 
lung disease precedes the other 
manifestations of Polymyositis by several 
months to years.  In my opinion, this 
patient's lung disease, more likely than 
not, is due to Polymyositis involving the 
lung and presenting much earlier than the 
other manifestations.

There are pulmonary function test reports 
from 6/19/85, 9/11/85, 2/25/86, 9/29/86, 
7/24/87, 5/20/88, 9/22/89, 12/12/90, 
8/7/96 and 11/17/97 in the C &P file. 
These show a severe restrictive defect 
and severe reduction in DLCO (all volumes 
and DLCO <50% predicted) on 6/19/85 and 
stability of these parameters until 
8/7/96 when an additional obstructive 
limitation developed as reflected by a 
decline in FEV1 /FVC and a rise in RV/TLC 
ratio.  This airways obstruction could be 
due to traction bronchiectasis or 
Sjogren's syndrome involving respiratory 
epithelium and causing desiccation and 
bronchitis.  The diffusing capacity 
significantly declined in the 11/17/97 
test as compared to all previous values. 
There are no test reports from 1982 to 
1985 included in this C & P file.

There are office clinic visits to Dr. 
K.H. Wildrick on 8/11/87 and 5/25/88 
showing stable clinical status of 
interstitial lung disease.  The office 
visit in 8/11/87 with Dr. Wildrick 
specifically refers to this and states 
that "he has had a complete recovery 
from that episode... He is able to continue 
to work at the same level that he has 
before" and concludes with an impression 
of "stable interstitial lung disease".  

Radiographically, on 7/24/87, a chest x-
ray is compared with 9/29/86 x-ray and 
the findings were considered to be 
unchanged in that interval.  On 10/24/89, 
a worsening cough is noted and ascribed 
to traction bronchiectasis, with some 
improvement by 12/5/89 on antibiotic 
therapy.  On 12/14/90, stable clinical 
status of lung disease is also noted in 
the office visit with Dr. K.H. Wildrick.  
Clinical deterioration was noted in 1994 
with onset of muscle weakness and fatigue 
and this prompted open lung biopsy, 
mediastinal lung biopsy and skeletal 
muscle biopsy.

Thus, the upper respiratory illness 
during active duty in February '87 did 
not lead to a permanent deterioration or 
aggravation of underlying pulmonary 
fibrosis.  A transient increase in 
shortness of breath did occur, but 
resolved prior to discharge from Bethesda 
Naval Hospital.  

In a statement dated in September 1998, J. H., M. D., a 
pulmonary specialist, noted treating the veteran since 1993.  
It was reported at that time the veteran had an open biopsy 
for extensive lung infiltrates which showed severe, extensive 
pulmonary fibrosis and scarring.  It was noted that the exact 
etiology of the veteran's lung disease was not completely 
clear but my relate in part to his known diagnosis of 
polymyositis.  It was noted that the veteran reported serving 
on active duty between 1970 and 1975 with service in Vietnam 
and in the reserves from 1980 to 1987.  The examiner reviewed 
the veteran's history of exposure to hazardous material while 
working on military aircraft over the years and opined that 
it was possible that some of these factors, particularly 
asbestos, may be a significant contributing factor toward the 
veteran's underlying severe pulmonary fibrosis and scarring.  



In a statement dated in April 1999, K. H. W., M.D., noted 
first seeing the veteran in 1985, and at that time, he had no 
symptoms of collagen vascular disease.  Testing at that time 
also failed to identify any of the collagen vascular 
disorders, though they were not as extensive as had been 
subsequently performed.  Examination through 1990 failed to 
disclose any rashes or muscular weakness or tenderness, and 
he had not developed any oral or peripheral manifestations of 
polymyositis by the last visit on 12/14/90.  

Bronchoscopy done as a part of his initial evaluation showed 
a fairly abundant amount of doubly refractile needle-like 
crystals along with fibrosis.  The veteran's bronchial lavage 
was neutrophilic predominant.  With some degree of variation, 
his pulmonary function tests showed no significant drop in 
vital capacity.  Chest x-rays at that time showed relative 
stability from 1985 through 1990.  Gallium scanning failed to 
identify an acute inflammatory process in the lungs.  Dr. W. 
noted he reviewed all of these details again with the veteran 
verbally to confirm these histories.

It was noted that additional history since then included that 
he did work on cleaning and changing brake linings for 
aircraft between 1970 and 1974.  This would include blowing 
the brakes clear, and asbestos was present in that dust.  He 
was also in the reserves between 1980 and 1987 where he 
continued to have a similar job.  Also, he told Dr. W. that 
he was involved with a paint removal process that involved 
blasting of the paint off with small glass beads in much the 
same way in which sand blasting would be done.  Additionally, 
there were multiple fume exposures of various types during 
his military service.

Moreover, it was noted that in 1992, the veteran had a 
"ruptured blood vessel" that led to bleeding in his chest, 
and a chest tube placement.  He was seen by Dr. Kaufmann in 
1994 at which time Sjogren's syndrome was diagnosed by lip 
biopsy.  He continued to be followed by Sylvan Brown since 
Dr. K2ufmann's retirement.  

In April 1994, the veteran had an open-lung biopsy and 
mediastinoscopy, which showed pulmonary fibrosis but no 
evidence of sarcoidosis.  The mediastinal glands were 
apparently negative for sarcoid.  In 6/94, he had a muscle 
biopsy and was diagnosed as having polymyositis.  By that 
time, he had developed muscular weakness and tiredness. 

Also noted was that a review of systems revealed that the 
veteran continued to have rashes periodically as well as some 
leg weakness and arm weakness.  He continued to be dyspneic 
and needed oxygen during exertion.  He reported that his 
pulmonary function tests had not shown much of a progressive 
decline since 1990, although those results were not on hand.  
He was not aware of any cardiac symptoms and was not 
currently suffering from GI symptoms.  He continued with 
Raynaud's syndrome periodically.

Following an objective examination, impression was reported 
as follows; "Although it is possible that the veteran's 
polymyositis may have played a role in his lung disease 
dating back to 1985, it is distinctly unusual for there to be 
such a long interval with the lung disease present without 
any other peripheral manifestations.  In addition, his 
bronchial biopsy showed definite evidence of inhaled foreign 
material within areas of the fibrosis, and his history 
includes blasting with glass beads, which could have been the 
origin for some of these crystalline particles in the trans-
bronchial biopsy.

Therefore, it appears to me that the veteran has had two 
processes, namely an interstitial fibrosis related to 
inhalation of silica or other crystalline materials, which 
may have occurred during the military service and also in his 
subsequent work.  His X-rays in 1979 and 1980 still appeared 
normal, but by 1985 were abnormal and remained that way 
without much change since then, despite the added insult of 
his polymyositis, according to the patient's current report.  
Thus, it is at least as likely that his disease related to 
his continued exposures in the military as the alternative 
possibilities." 





The veteran attended a hearing before a travel Member of the 
Board sitting at the RO&IC in May 1999.  A copy of the 
hearing transcript is on file.  At the hearing, the veteran 
essentially reported that during all periods of active duty 
and reserve duty he was continually exposed to multiple dusts 
and fumes, including paint fumes and asbestos while working 
on brake linings and possibly other fume and airborne 
products in the normal course of aircraft maintenance.  He 
indicated that the workers never wore any masks.  He related 
the onset of lung disease to the inhaling of hazardous 
foreign material while working on military aircraft.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while on ACDUTRA 
or injury incurred or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 1991 & Supp. 1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board finds that the claim for entitlement to service 
connection for a chronic acquired variously diagnosed lung 
disorder is well-grounded within the meaning of 38 U.S.C.A. § 
5107; that is, the claim is plausible, meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In view of the fact that there is no 
indication that there are additional pertinent outstanding 
records which the RO&IC has not attempted to obtain, no 
further assistance to the veteran is required to comply with 
the duty assist him as mandated by 38 U.S.C.A. § 5107.

Following a comprehensive review of the extensive evidence of 
record, the Board recognizes the fact that the record 
contains competent medical evidence suggesting it is at least 
as likely as not that the veteran developed a chronic 
acquired variously diagnosed lung disorder as a result of 
longstanding exposure to hazardous material while he was 
working on military aircraft over the course of his active 
duty service and periods of ACDUTRA.  

In this regard, the preponderance of the evidence is not 
against the veteran's claim.  More specifically, while a VA 
physician has opined that there was no connection between the 
veteran's pulmonary disease and his periods of service, there 
is competent private medical opinion of record relating the 
veteran's pulmonary disease to his longstanding exposure to 
hazardous agents during the course of his military 
occupational duties.  There is no evidence of record relating 
the veteran's pulmonary disease to a nonservice related cause 
or causes.  

In view of the relative equipoise nature of the overall 
evidence of record as noted in the paragraphs cited above, 
the Board has no alternative but to resolve the reasonable 
doubt existing in this case in favor of the veteran.  
Accordingly, the Board concludes that the evidentiary record 
supports a grant of entitlement to service connection for a 
chronic acquired variously diagnosed lung disorder.  See  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed lung disorder is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

